        Case 3:18-cr-05141-BHS Document 61-1 Filed 10/18/19 Page 1 of 1




                              JUROR QUESTIONNAIRE
You are under oath as you complete this questionnaire and your responses are made under
penalty of perjury. You must not discuss questions or your answers with anyone, including
any other prospective jurors. If anyone tries to discuss the questionnaire or case with you,
please notify court staff immediately.

If you do not want to discuss any of your answers in open court, please indicate and the court
will conduct a hearing outside the presence of the other jurors to protect your privacy. Thank
you for your patience and cooperation.


JUROR NUMBER _______

1.     Have you ever been the victim of some form of sexual abuse, sexual exploitation, sexual assault or
       sexual misconduct?

       Yes  No 

       * If your answer is “yes,” how old were you at the time of the abuse? _____________

2.     Has a family member or close friend of yours ever been the victim of some form of sexual abuse,
       sexual exploitation, sexual assault, or sexual misconduct?

       Yes  No 

       * If your answer is “yes,” how old were they at the time of the abuse? ______________

3.     Is there any reason that you would be unable to be fair and impartial to both sides in a case involving
       an accusation of enticement of a minor or receipt of child pornography?

       Yes  No 


4.     If you answered “yes” to any of these questions, follow-up questions may be asked of you. Would
       you prefer to answer the follow-up questions outside the presence of other jurors?

       Yes  No 
